Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 21, 2016

The Court of Appeals hereby passes the following order:

A17A0609. MELVIN C. JONES v. STATE BOARD OF PARDONS AND
    PAROLES.

      Melvin C. Jones, a prison inmate proceeding pro se, directly appeals the trial
court’s dismissal of his complaint for mandamus against the State Board of Pardons
and Paroles (the “Board”). The underlying subject matter of this case is mandamus.
See, e. g., Ray v. Barber, 273 Ga. 856, 857 (548 SE2d 283) (2001) (affirming
mandamus order where the Parole Board failed to follow its statutory duties and its
rules in determining a tentative parole date). The Supreme Court of Georgia has
exclusive appellate jurisdiction of cases involving extraordinary remedies, including
mandamus. 1983 Ga. Const., Art. VI, Sec. VI, Par. III (5); see Settle v. McWhorter,
203 Ga. 93 (1) (45 SE2d 210) (1947). Accordingly, this case is TRANSFERRED to
the Supreme Court.

                                       Court of Appeals of the State of Georgia
                                                                            11/21/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.